
	

114 HR 3030 RH: Baudette Coast Guard Housing Conveyance Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 355
		114th CONGRESS
		2d Session
		H. R. 3030
		[Report No. 114–466]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Peterson introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		
			March 23, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 10, 2015
		
		
			
		
		A BILL
		To direct the Commandant of the Coast Guard to convey certain property from the United States to
			 the City of Baudette, Minnesota.
	
	
 1.Short titleThis Act may be cited as the Baudette Coast Guard Housing Conveyance Act. 2.Conveyance of certain properties in the city of Baudette, Minnesota (a)Conveyance authorizedThe Commandant of the Coast Guard shall convey to the city of Baudette, Minnesota, all right, title, and interest of the United States in and to the covered property, upon payment to the United States of the fair market value of the covered property.
 (b)SurveyThe exact acreage and legal description of the covered property shall be determined by a survey satisfactory to the Commandant.
 (c)Fair market valueThe fair market value of the covered property shall be— (1)determined by a real estate appraiser—
 (A)selected by the city of Baudette, Minnesota; and (B)licensed to practice in Minnesota; and
 (2)subject to the approval of the Commandant, who, in making such approval, shall consider the requirements under subsection (g).
 (d)Costs of conveyanceThe responsibility for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with a conveyance under this section shall be determined by the Commandant and the city of Baudette, Minnesota.
 (e)Additional terms and conditionsThe Commandant may require such additional terms and conditions in connection with a conveyance under this section as the Commandant considers appropriate and reasonable to protect the interests of the United States.
 (f)Deposit of proceedsAny proceeds received by the United States from a conveyance under this section shall be deposited in the Coast Guard Housing Fund established under section 687 of title 14, United States Code.
 (g)Condition on useAs a condition of any conveyance under this section, the Commandant shall require that all right, title, and interest in and to the covered property shall revert to the United States if the covered property or any part thereof ceases to be used for—
 (1)affordable housing or a purpose related to affordable housing (as defined by the city of Baudette, Minnesota, and the Commandant at the time of conveyance); or
 (2)infrastructure that provides a public benefit approved by the city of Baudette, Minnesota. (h)Covered property definedIn this section, the term covered property means the Federal lands (including all buildings, structures, utilities, and miscellaneous facilities on the lands) that are under the administrative control of the Coast Guard and located at the following addresses:
 (1)416 Hamilton E #7 Baudette, MN 56623. (2)414 Hamilton E #6 Baudette, MN 56623.
 (3)412 Hamilton E #5 Baudette, MN 56623. (4)410 Hamilton E #4 Baudette, MN 56623.
 (i)ExpirationThe authority to convey the covered property under this section shall expire on the date that is 4 years after the date of enactment of this Act.
 (j)Rule of constructionNothing in this section may be construed to affect or limit the application of or obligation to comply with any Federal environmental requirement, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
			
	
		March 23, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union,
			 and ordered to be printed
